4:19-cv-04217-CSB # 1   Page 1 of 9
                                                               E-FILED
                               Thursday, 24 October, 2019 03:20:29 PM
                                          Clerk, U.S. District Court, ILCD
4:19-cv-04217-CSB # 1   Page 2 of 9
4:19-cv-04217-CSB # 1   Page 3 of 9
4:19-cv-04217-CSB # 1   Page 4 of 9
4:19-cv-04217-CSB # 1   Page 5 of 9
4:19-cv-04217-CSB # 1   Page 6 of 9
4:19-cv-04217-CSB # 1   Page 7 of 9
4:19-cv-04217-CSB # 1   Page 8 of 9
4:19-cv-04217-CSB # 1   Page 9 of 9
